El Juez Asociado Sk. Eig debas,
emitió lá siguiente opinión del Tribunal.
Según declaraciones juradas que constan en la certifi-cación que antecede se procedió en el Juzgado Municipal de Cayey á nombre de “El Pueblo de Puerto Pico” contra Onofre Melendez que bacía de Presidente del Precin-to No. 42 por delito contra el derecho' electoral, consis-tente éste en retardar por diferentes medios la emisión del voto de varios electores ya con preguntas impertinen-tes, ya haciéndolos variar de sitio, ya comenzando la vo-tación con retrasó, etc., etc.
El Juez Municipal de Cayey, después de oir las prue-bas propuestas y los informes del Fiscal especial Hon. E. B. Wilcox y del abogado Don Bamón Balcón, dictó sen-tencia en 21 de Febrero del año corriente condenando á Onofre Meléndez á dos meses de arresto en la Cárcel del Distrito y al pago de costas.
*256Ingresó Onofre Melendez en la Cárcel y para conseguir su libertad solicitó de la Corte de Distrito del Distrito de Guayama un auto de Habeas Corpus bajó el fundamento de que se le había juzgado y condenado por el Juez Municipal de Cayey sin tener para ello la debida jurisdicción. Diligenciado en debida forma el auto de Habeas Corpus, dió por resultado que el Juez de la referida Corte de Gua-yama, reconociendo como justo el fundamento de la soli-citud, decretó la excarcelación de Onofre Melendez en re-solución de trece del corriente quedando en libertad el referido peticionario.
El Fiscal del Distrito, en representación del Fiscal especial para los delitos electorales, Hon. E. B. -Wilcox, in-terpuso recurso de apelación, y remitidas las correspon-dientes copias se señaló día para la vista en cuyo acto in-formó in voce el Fiscal de esta Corte Suprema que argu-mentó en favor de la revocación de la sentencia que dictó la Corte de Guayama excarcelando á Onofre Melendez y que en su consecuencia se le mande á encarcelar nueva-mente.
Sostuvo la jurisdicción del Juez Municipal de Cayey, razonando de la manera siguiente:
El artículo 44 del Código Penal Adgente, dice:
“Un acto vi omisión -penable de -distintos modos por distintas dis-posiciones de este Código, podrá castigarse con arreglo á cualquiera de dichas -disposiciones, pero en ningún caso bajo más de una. etc. etc.”
Es así, dijo, que los actos ú omisiones cometidos por Onofre Melendez están penados de distinto modo por el artículo 93 y por el 361 del referido Código Penal, luego puede juzgarse y condenarse por el 93 que como se refiere á delitos calificados como “Misdemeanor” es de la perfecta jurisdicción del Juez Municipal de Cayey.
Pero esta teoría ho puede sostenerse porque hay que leer en toda su integridad ese artículo 93 que dice así:
*257“Tocia persona que, ocupando un empleo público, obstinadamente rehusare ó descuidare cumplir las obligaciones 'de 'dicho empleo, ó que infringiere cualquiera 'disposición legal relativa á sus obligaciones ó las de su cargo y para lo cual no se hubiese señalado otra pena, incurrirá en multa máxima de cinco mil (5.000) dollars, ó cárcel por el término máximo de un año, ó en ambas penas”.
De su lectura se vé que ese artículo es aplicable en su caso y cuando no se hubiera señalado otra pena; pero co-mo hay otra disposición en el Código, artículo 161, que se - fíala otra pena y que está en el Título XI que trata de los delitos contra el derecho electoral que és precisamente el perseguido, no hay necesidad de desnaturalizar los hechos acudiendo al artículo 93 del Título VIII del Código que trata de delitos cometidos por el Poder Ejecutivo y en contra de éste, cuando los hechos perseguidos en nada se refieren á esta clase de actos ó delincuencias.
Se trata, repetimos, de un delito electoral, se trata de in--fracciones referentes á la ley de elecciones vigente en esta Isla, se trata de actos ú omisiones no penables de distin-tos modos por distintas disposiciones del Código, como se afirma, sino de actos ú omisiones definidos y penados por una sola disposición, artículo 361, y no hay más camino sin sacar las cosas de su significación y alcance natural qiie acudir á esa disposición que define el hecho y sancio-na la penalidad de modo categórico.
Siendo esto así hay que llegar á la conclusión de que los hechos tal y como, por ahora se han presentado constitu-yen un delito de ^felony” y por consiguiente no tuvo ju-risdicción el Juez Municipal de Cayey para juzgar y con-denar á Onofré Melendez porque á ello se opone la See1 ción 4a. de la Ley reorganizando el sistema judicial apro-bada en 10 de Marzo de 1904. Deduciéndose de aquí que solo era competente para juzgarle y condenar á dicho Melendez la Corte de Distrito del Distrito de Guayama y por tal razón obró ésta dentro de la más extricta justicia al re*258solver de modo favorable al peticionario la solicitud de Habeas Corpus puesto que su prisión contenía el vicio grave de haber sido decretada por un Juez ;que para ello carecía de jurisdicción.
En. mérito de esas razones proponemos la confirmación de la resolución que en trece de Marzo corriente dictó la Corte de Distrito de Guavaina.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández y. MacLeary.
El Juez Asociado tíiv Wolf no formó Tribunal en la vista de este caso.